Citation Nr: 1025189	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent before December 
23, 2009, and a rating higher than 70 percent from June 2, 2009, 
for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1999 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  While 
on appeal in a rating decision in April 2010, the RO increased 
the rating to 70 percent, effective December 23, 2009.

In December 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veterans's file.

The record raises the claims of service connection for 
posttraumatic stress disorder, as well as loss of use of a 
creative organ and gastrointestinal conditions secondary 
to medications prescribed for the Veteran's psychiatric 
disability.  As the claims have not yet been adjudicated 
by the RO, the Board does not have jurisdiction and the 
claims are referred to the RO for appropriate action.

In addition, as the decision below grants a 70 percent 
from November 1, 2006, the record raises the issue of a 
total disability rating for compensation due to individual 
unemployability before December 23, 2009, which too is 
referred to the RO for appropriate action.







FINDINGS OF FACT

1.  Before November 1, 2006, major depressive disorder was 
manifest by occupational and social impairment with occasional 
decrease in work efficiency and inability to perform occupational 
tasks, but occupational and social impairment resulting in 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial or stereotyped speech, 
difficulty with complex commands, impaired judgment, impaired 
abstract thinking, and disturbances of motivation or mood were 
not shown.

2.  From November 1, 2006, major depressive disorder has been 
manifest by occupational and social impairment with deficiencies 
in most areas, but grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name, has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent before 
November 1, 2006, for major depressive disorder had not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.126, Diagnostic Code 9434 (2009).

1.  The criteria for a 70 percent rating from November 1, 2006, 
for major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, Diagnostic 
Code 9434 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in August 2006 and in June 2008.  The notice 
included the type of evidence needed to substantiate the claim 
for increase, namely, evidence that the disability had increased 
in severity and the effect that worsening had on the Veteran's 
employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the claim); 
and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in September 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and records 
of the Social Security Administration.  



Although the Veteran identified additional private medical 
records, he specifically requested that the RO not to obtain 
these records because he wished to preserve his privacy.  The 
Board will also honor the Veteran's request. 

The Veteran was afforded VA examinations in September 2006, in 
February 2008, and in February 2010.  The reports of the VA 
examination reports contain sufficiently clinical findings and 
informed discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for rating the disability. 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  


The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994). A GAF score 
from 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

A GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Here, the RO has assigned staged ratings of 30 percent and 70 
percent.  

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships, merits a 70 
percent rating.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is assigned a 100 percent 
rating.  38 C.F.R. § 4.130. 

Facts and Analysis 

The Veteran currently has assigned staged ratings of 30 percent 
before December 23, 2009, and 70 percent from that date.  


The RO assigned the effective date of December 29, 2009, for the 
70 percent rating based on the date the Veteran filed a formal 
claim for a total disability rating for compensation based on 
individual unemployability, which is also the effective date the 
RO assigned for a total disability rating.  

The record shows that the Veteran filed the current claim for 
increase in June 2006.

In a statement in September 2006, the Veteran stated that he had 
worked less than 3 of the previous 6 years, had held several 
jobs, and gone to school.  He would do well at first, but then 
would slip back into self-destructive practices due to constant 
sadness and irritability.  He complained of a lost interest in 
things he used to enjoy, and of fatigue, insomnia, and 
nightmares.  

On VA examination in September 2006, the complained of a 
depressed mood, decreased sleep, decreased appetite, and low 
energy, but denied concentration or memory problems or suicidal 
ideation.  He stated that he had problems with his temper and had 
almost lost his job the week before due to losing his temper with 
his supervisor.  He described being tearful and depressed five to 
six times a week.  He stated he had previously worked as a truck 
driver, but had just started a new job working as a facilitator 
at a faith-based alternative school for kids.  

The Veteran stated that his depression affected his work because 
of anhedonia and not wanting to reach out to others or having a 
drive to succeed.  Socially, he was irritable with his wife and 
children and had no interest in interacting with others or 
engaging in leisure activities.  He was able to maintain his 
minimal personal hygiene and other basic activities, and he was 
oriented to person, place, and time.  The VA examiner stated that 
the Veteran was fully capable of managing his financial affairs.  
The GAF score was 53.  

Based on the evidence set forth above, the disability picture in 
September 2006 was encompassed in the criteria for a 30 percent 
rating.  His employment history showed he had started a new job.  

Although the Veteran described an incident at work when he lost 
his temper, he was able to function satisfactorily, maintain 
self-care, and his mood had stabilized.  His depression, anxiety, 
and panic attacks were in keeping with the assigned rating.  He 
did not exhibit symptoms associated with the next higher rating, 
such as stereotyped speech, difficulty understanding complex 
commands, memory impairments, impairment in judgment or abstract 
thinking, or serious disturbances of motivation or mood.

The record indicates that in late October 2006 the Veteran's 
symptoms changed.  He took offense to something said at work, 
then took the company van and drove around for two days, spending 
$1000 on gas, strip clubs, and "nothing."  He was fired and had 
not worked since.  Social Security records show that the Veteran 
was determined to be disabled as a result of affective and mood 
disorders with a disability onset date of November 1, 2006, based 
on the date he last worked.

In December 2006, the Veteran was voluntarily admitted to VA 
hospital with complaints of increased irritability, paranoia, and 
depressed mood.  He complained of being very violent, suspicious 
of his family, and distant from others.  A fight with his wife 
the previous week had ended in a physical altercation and there 
had been an incident of road rage two weeks previously.  He 
denied being suicidal, but "liked to push the limits."  He 
described anhedonia, decreased concentration, a 15 pound weight 
loss, and decreased libido.  

In a statement in February 2007, the Veteran's wife was concerned 
that the Veteran was telling his doctors everything because of 
his paranoia. 

In a statement in May 2007, the Veteran described suicidal 
ideation, forgetfulness, panic attacks, paranoia, and worsening 
depression. 

In February 2007, the Veteran underwent a psychiatric examination 
on behalf of the Social Security Administration.  The Veteran 
complained of depression, suicidal ideation, panic attacks, 
memory loss, and disorientation.   

The Veteran started that he worried about a lot of things and was 
usually uptight. He stated that he was often nauseated and 
physically sickened by depression.   He did say he was able to 
care for his hygiene and grooming, but his wife and mother forced 
him to go to the barber for shaves and usually told him to bathe.  
He stated that he enjoyed looking dirty and scaring people off.  
He stated that he did a few chores around the house and 
occasionally went to church, but was socially withdrawn and had 
few outside contacts.  He complained of being nervous in crowds.  
The examiner reported that the Veteran was not completely 
oriented, that he showed poor cognition on current events and 
history, and that he could not recall his Social Security number.  

On VA examination in February 2008, the Veteran stated that he 
last worked at a youth development center in Fort Worth for about 
three months, and had been unemployed since his last 
hospitalization in 2006.  He complained of constant depression 
and suicidal ideation.  He stated that he got very little sleep.
He described symptoms of paranoia, extreme anger and impatience.  
He stated that he had a good relationship with his wife and that 
he was more patience with his children since his hospitalization, 
but no real friends.  He was able to complete normal activities 
of daily living and care for himself, but was not very motivated 
and would go through bouts of depression where he skipped meals 
and let his hygiene go.  At the time of the invterview he wore a 
security guard outfit because, although he had never worked as a 
security guard, he liked how people treated him when he wore the 
outfit.  The Veteran presented as being quite psychotic, showing 
signs of paranoia, ideas of reference, and feeling that he was 
able to read people's minds.  He stated reported having had 
command hallucinations which told him to kill himself and seeing 
demonic forces and his dead father and living in a haunted house.  
He had a history of repeated suicide attempts and suicidal 
ideation, as well as a history of homicidal ideation, but did not 
present an imminent danger to himself or others at that time.  
The examiner noted that the Veteran was not competent for VA 
purposes or capable of managing his own funds independently due 
to his psychiatric issues and history of very poor judgment.


In April 2009, the Veteran complained of obsessive symptoms and 
panic attacks, but the auditory and visual hallucinations had 
resolved. 

In December 2009, the Veteran testified that he had symptoms of 
social anxiety, paranoia, isolation, and panic attacks.  He 
stated he did not like dealing with others and did not interact 
much even with his own kids.  He stated that he attended 
counseling twice a week, as well as anger management once a week, 
and treatment at VA every three months.  His wife testified that 
their social life was extremely limited and stated that the 
Veteran would shut himself away from everyone for weeks at a 
time.

On VA examination in February 2010, the Veteran stated that he 
attended individual therapy, anger management class, and group 
therapy, and saw his VA mental health provider every three 
months.  He was not employed, having last worked with in the 
summer of 2008.  He reported that he still had suicidal thoughts, 
especially during panic attacks, but his last attempt was two 
years prior.  His attention to activities of daily living varied 
with his mood and the intervention of his wife and mother - when 
he was feeling good he showered every two days; when he wasn't, 
he could go up to a month without showering.  His relationship 
with his wife and children was much improved and he attended 
church and helped feed the homeless.  The examiner noted that the 
Veteran had significant impairment in his psychosocial 
functioning with symptoms periodically exacerbated by depression 
and suicidal ideation, and that he was not able to be employed in 
his usual occupation.  

In an addendum in March 2010, the VA examiner stated that the 
Veteran's bipolar  disorder was a natural progression of major 
depressive disorder, that the two conditions shared many of the 
same symptoms, and that it was not possible to assign the 
Veteran's symptoms to a specific disorder.

VA records show that in March 2010 the Veteran complained of 
panic attacks and poor concentration, but his memory was intact. 

In light of the evidence set forth above, the Board finds that a 
70 percent disability rating is warranted for the Veteran's 
psychiatric disorder, effective from November 1, 2006, based on 
the date his employment ended due to psychiatric symptomatology.   

A disability rating higher than 70 percent is not warranted as 
total occupational and social impairment is not shown.  The 
record does not indicate that the Veteran has exhibited gross 
impairment in thought or communication, grossly inappropriate 
behavior, inability to perform activities of daily living 
including personal hygiene, disorientation to time or place, or 
memory loss for names of close relatives or similar basic 
information.  He has maintained a social connection with his 
mother, wife, and children, and reported at the February 2010 VA 
examination that he attended church and helped feed the homeless.  
As such, a disability rating higher than 70 percent is not 
warranted.

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).







In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to the 
Veteran's major depressive disorder are contemplated by the 
Rating Schedule and the assigned schedular ratings are, 
therefore, adequate, and referral for an extraschedular rating is 
not required for any of the disabilities under 38 C.F.R. § 
3.321(b)(1).   


ORDER

A rating higher than 30 percent before November 1, 2006, for 
major depressive disorder is denied. 

A rating of 70 percent for major depressive disorder from 
November 1, 2006, is granted subject to the laws and provisions 
governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


